Citation Nr: 0431429	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  97-33 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1956 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.  

The veteran presented personal testimony at an RO hearing in 
March 1998.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim for entitlement to 
service connection for a back disability, and VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's service medical records are unavailable.  
The National Personnel Records Center (NPRC) informed the RO 
that the veteran's records were destroyed in a fire that 
occurred in St. Louis, in July 1973.  

3.  The back disability was shown many years after service, 
and there is no nexus or link between the current medical 
diagnosis and service.  


CONCLUSION OF LAW

The back disability was not incurred in or aggravated by 
active duty service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, 3.307 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  Instead, the veteran has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In March 1996, VA received the veteran's claim for 
entitlement to service connection for a back injury.  By 
rating decision, dated in August 1996, prior to the enactment 
of VCAA, the RO denied the veteran's claim for entitlement to 
service connected benefits.  A timely appeal followed.

By correspondence, dated in March 2003, the RO informed the 
veteran of the requirements of VCAA and VA's duty to assist.  
In October 2003, the RO issued a letter pertaining to what 
was necessary to substantiate the veteran's claim for 
entitlement to service connection for the back disability.  
The veteran was issued a Supplemental Statement of the Case 
in February 2004.  

The Board concludes that discussions contained in the 
November 1997 Statement of the Case; the March 2003 
correspondence pertaining to VCAA; and the November 2004 
Supplemental Statement of the Case have provided the veteran 
with the appropriate law and regulations.  

Factual Background

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable.  The National 
Personnel Records Center (NPRC), in St. Louis, Missouri, 
informed the RO that there were no medical records on file at 
NPRC and that the records were destroyed in a fire.  In May 
1996, the RO informed the veteran that his service medical 
records were unavailable.  The veteran completed a Request 
for Information Needed to Reconstruct Medical Data form, 
dated in January 1997.  

A Request for Information form, dated in October 1997, 
indicated that the entrance and discharge examinations could 
not be reconstructed.  Search of Army Rosters and Company 
Morning Reports confirmed the veteran's presence in South 
Korea from December 1956 to September 1957.  However, a 
search of the Company Morning Reports revealed no medical 
entries regarding the veteran.  The Board notes that in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See OHare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

On VA examination, dated in March 1996, the veteran related 
the history of the back injury.  He related that he injured 
his back while in the service, in 1957, and that he has 
experienced back problems ever since discharge.  He had not 
received treatment since service.  He indicated that he 
received treatment in the Army for the back.  The veteran's 
subjective complaints included daily back pain, inability to 
bend over, and an inability to lift weights.  The veteran had 
flexion of 80 degrees; backward extension of 10 degrees; left 
lateral right lateral flexion of 20 degrees; and rotation to 
the left and the right of 30 degrees.  There was objective 
evidence of pain on motion, on forward bending.  The 
diagnosis was degenerative joint disease with spur formation 
of the lumbosacral spine and demineralization of bones.  A VA 
Radiology examination, dated in April 1996, indicated that 
that the veteran had a clinical history of low back pain.  
The report showed degenerative disease with spur formation 
and demineralization of the bones.  

During a April 1996 VA medical examination, the veteran 
related that he had occupational experience as a house 
painter, and lost time from employment in 1991 due to a back 
problem.

In January 1997, the veteran submitted NA Form 13055.  The 
form indicated that he twisted his spine, and suffered a slip 
disc.  In March 1998, the veteran presented personal 
testimony at an RO hearing.  He testified that he injured his 
back in service while unloading heavy drums of petroleum 
gasoline from a truck.  He was taken to the hospital, where 
he was told that he pulled a muscle in his back.  The 
physicians at the hospital informed the veteran that the only 
remedy for the back injury was to undergo an operation on the 
back.  

The veteran testified that he wore a corset when he engaged 
in activities that required bending.  He was treated with 
medication; however, the pain occurred even though the 
veteran took medication for the back injury.  

In January 1998, VA treatment records show that the veteran 
was seen for complaints of low back pain.  The diagnosis was 
osteoarthritis.  

The March 1998 lay statement, authored by the veteran's 
sister, indicated that, before the veteran entered service, 
he veteran did not have any problems with his back.  Since he 
was discharged from service, he has experienced problems with 
his back.  These problems required him to lay on his back for 
relief.  

Medical records received after the veteran's lay statement 
from his sister, referred to the veteran's frostbite 
disability.  

Law and Regulations

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. §§ 
3.303(b); 3.307, 3.309 (2003).  

Where there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease that is 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease incurred in service.  38 C.F.R. § 3.303(d).  

Certain, disabilities, such as arthritis, shall be granted 
service connection, although not otherwise established as 
incurred in or aggravated by service, if manifested to a 
compensable degree within the applicable time limits.  
38 C.F.R. § 3.309.  

Analysis

The Board has thoroughly reviewed the veteran's claims file 
and concludes that the veteran's back disability was not 
incurred in or aggravated by service.  Further, evidence that 
arthritis of the back manifested to a compensable degree, 
within one year of discharge from service is absent from the 
record.  See 38 C.F.R. § 303, 3.307, 3.309.  

The Board observes that in October 1997, the National 
Personnel Service Center (NPRC) confirmed that the veteran's 
service medical records were unavailable and that the 
entrance and discharge examinations could not be 
reconstructed.  However, they were able to ascertain, based 
on Company Morning Reports that, while stationed in Korea, 
the veteran sought no medical treatment.

Medical records dated in the 1990s revealed that the veteran 
received treatment for complaints of back pain.  
Unfortunately, none of these records related the veteran's 
back disability to service.  

The first indication that the veteran suffered from a back 
disability was in March 1996.  On VA examination, dated in 
March 1996, the veteran was examined for complaints of daily 
back pain.  The diagnosis was degenerative joint disease with 
spur formation of the lumbosacral spine, and demineralization 
of the bones.  

During the March 1998 RO hearing, the veteran testified that 
he injured his back while unloading heavy drums of petroleum 
gasoline.  Thereafter, the veteran submitted a lay statement, 
authored by his sister.  The statement indicated that the 
veteran did not have problems with his back before he entered 
service; however after discharge, he experienced problems 
with his back.  The letter did not offer any other 
information regarding the veteran's back disability.  

While the veteran may have injured his back in service, the 
degree of injury has not been established. The veteran does 
have a current back disability.  Entitlement to service 
connection, however, is granted where there is a link between 
the disability and service.  In the veteran's case, he has 
not offered evidence linking the current back disability to 
service.  

Similarly, the current back disability was shown many years 
after service.  Therefore, the requirements of 38 C.F.R. 
§ 3.309 have not been met.  

While the Board acknowledges the lay statement, as well as 
the veteran's contentions, pertaining to the reported onset 
of the current back disability, the lay statements themselves 
are insufficient; there must be medical evidence tending to 
show that the disability was incurred in service, or that the 
disability can be linked to service.  The vetera and his 
sister, as laymen, are not competent to give opinions 
regarding medical causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of evidence of a link or nexus between the 
medical diagnosis of record and service, the claim for 
entitlement to service connection cannot be granted.  


ORDER

Entitlement to service connection for a back disability is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



